Citation Nr: 1436823	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for sinusitis with hay fever.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals of head trauma.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic bladder infections.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mandibular malocclusion, status post surgery.

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for vaginal infections.

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin tags.

9.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bronchitis.

10.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left ankle disability.

12.  Entitlement to service connection for a bilateral knee disability.

13.  Entitlement to service connection for a heart murmur.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to July 1985.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The claims are in the jurisdiction of the RO in Denver, Colorado.  In February 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The Board notes that in February 2014, the Veteran submitted a statement indicating that she intended to submit additional evidence from her employer documenting missed work due to migraines.  38 C.F.R. § 20.1304 (2013).  Having received no additional evidence from the Veteran since that time, however, the Board will proceed with consideration of the appeal.  

In reaching its decision below, the Board has reviewed the VA claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  But for the transcript of the February 2014 Board hearing, these records have also been reviewed by the RO.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a bilateral hip disability, sinusitis with hay fever, residuals of head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, and bronchitis, and the issues of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a right ankle disability and a left ankle disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1993 rating decision, the RO denied the claims of entitlement to service connection for sinusitis, hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, bronchitis, and mandibular malocclusion, status post surgery.  Although the Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter, she failed to perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the February 1993 rating decision.  

2.  In September 2008, the Veteran requested reopening of her claims of service connection for sinusitis with hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, bronchitis, and mandibular malocclusion, status post surgery.  

3.  Evidence received since the final February 1993 rating decision denying service connection for sinusitis, hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, and bronchitis relates to an unestablished fact necessary to substantiate the claims and, presuming its credibility, raises a reasonable possibility of substantiating the claims.

4.  Evidence received since the final February 1993 rating decision denying service connection for mandibular malocclusion, status post surgery, is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

5.  In February 2014, prior to the issuance of a decision in the appeal, the Veteran notified VA that she wished to withdraw her appeal with respect to the issues of entitlement to service connection for a bilateral knee disability and a heart murmur.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision denying service connection for sinusitis, hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, bronchitis, and mandibular malocclusion, status post surgery, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1992).

2.  New and material evidence has been received to warrant reopening of the claims of service connection for sinusitis, hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, and bronchitis.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received to warrant reopening of the claim of service connection for mandibular malocclusion, status post surgery.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a bilateral knee disability and a heart murmur.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable dispositions below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for sinusitis, hay fever, residuals of head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, and bronchitis.  

With respect to the issue of whether new and material evidence has been received to reopen the claim of service connection for mandibular malocclusion, status post surgery, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete her claim, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition to the notification letter discussed above, in April 2013, the appellant was afforded the opportunity to testify at a hearing before the undersigned Veterans Law Judge at which the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) were satisfied.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board's review of the record, including the claims folder, Virtual VA file, and VBMS file, reveals no indication that there is available evidence relevant to the claim which has not yet been obtained.  Neither the appellant nor her representative has contended otherwise.  The Board further finds that an examination is not necessary with respect to this claim.  Absent new and material evidence, no examination is necessary.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

For the reasons set forth above, the Board finds that no further notification or development action is necessary with respect to this issue.  Neither the Veteran nor her representative has argued otherwise.  

Applicable Law

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2002).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) (2013).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

Where a condition preexisted service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  

Additionally, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2013); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the only treatment effects that are not considered service connected are those that improved the condition and lowered the level of disability.  In other words, if the preexisting disability is more severe after in-service medical treatment, the increase in the level of disability is service connectable).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for sinusitis and hay fever

A review of the record indicates that in a February 1993 rating decision, the RO denied service connection for sinusitis and hay fever, noting that although the Veteran's service treatment records (STRs) contained notations of both conditions, including a report of sinusitis and hay fever at service separation in June 1985, at an August 1992 VA medical examination, the examiner concluded that there were insufficient physical and radiological findings to warrant a diagnosis of acute or chronic sinusitis or hay fever.  The RO therefore concluded that the in-service notations of sinusitis and hay fever represented acute and transient conditions; absent evidence of a current disability, service connection was not warranted.  

The Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter.  She submitted a notice of disagreement (NOD) with the RO's determination, claiming that she had developed burns to her mucus membranes as a result of repeated exposure to tear gas.  A Statement of the Case (SOC) was issued in June 1993, finding that the claims of burns from exposure to tear gas were not substantiated in the record.  The Veteran, however, failed to perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the February 1993 rating decision.  Neither the Veteran nor her representative has contended otherwise.  Under these circumstances, the Board finds that the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the Veteran now seeks to reopen her claim of service connection for sinusitis with hay fever.  As noted, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In this case, the additional evidence received since the last final rating decision in February 1993 denying service connection for sinusitis and hay fever includes the Veteran's statements and hearing testimony to the effect that she has continued to suffer from sinusitis and hay fever since service separation and that such conditions are worsening, and that one of her physicians, Dr. Elaine Schwartz, has suggested that there is a link between the appellant's current sinusitis and hay fever and her service.  The additional evidence also includes post-service clinical records which contain continued notations of sinusitis, rhinitis, and hay fever.  

Given the basis for the prior denial of the claim, and presuming the credibility of the evidence discussed above, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for sinusitis and hay fever, i.e. evidence of a possible link between a current disability and service, and raises a reasonable possibility of substantiating the claim.  

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.

Whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for residuals of head trauma and migraine headaches

In pertinent part, the STRs show that in October 1977, the Veteran underwent an X-ray of the skull.  The results were negative.  At her June 1985 military separation medical examination, the Veteran endorsed a history of a head injury, claiming that she had been thrown from a horse in 1977 and had sustained a "hairline" basal skull fracture.  She denied loss of consciousness and reported no other symptoms.  The examiner determined that there were no sequelae from this injury.  

The STRs are entirely negative for complaints or findings of tension headaches or migraine headaches.  She was noted to have a headache, as well as chills and body aches, in December 1979 as part and parcel of an upper respiratory infection.  At her June 1985 military separation medical examination, the appellant denied having or ever having had frequent or severe headaches.  

In June 1992, the appellant submitted an application for VA compensation benefits, seeking service connection for numerous disabilities, including migraine headaches and head trauma.  She was afforded a VA medical examination in August 1992 at which she claimed that she had fallen from an APC in the 1970's and hit her head.  She indicated that she sought treatment immediately thereafter, but no injury was detected.  The Veteran also claimed that, at present, she experienced bad headaches associated with stress approximately 15 times monthly.  She denied auras.  After examination and review of the record, the examiner diagnosed status post head injury with insufficient evidence to make a diagnosis of any acute or chronic disorder to date, as well as headaches, probably stress related.  

Based on this evidence, in a February 1993 rating decision, the RO denied service connection for head trauma, finding that there was no evidence of a current disability associated with the reported in-service head injury.  The RO also denied service connection for migraine headaches, finding that there was no evidence of treatment for that condition in service.  

Although the Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither she nor her representative has contended otherwise.  Thus, the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen her claims of service connection for head trauma and migraine headaches based on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In that regard, the Board notes that the additional evidence received since the last final rating decision in February 1993 denying service connection for head trauma migraine headaches includes the Veteran's statements and hearing testimony that she suffered from headaches in service and has continued to suffer from headaches on a continuous basis since that time; that she was diagnosed as having migraine headaches in 1987 shortly after service; and that she is now undergoing treatment for additional symptoms such as vertigo, memory problems, and balance problems, which she believes to be the result of her in-service head injury.  

The additional evidence received since the February 1993 rating decision also includes post-service clinical records which, in pertinent part, contain a notation of migraine headaches in September 1999.  In June 2006, the Veteran reported a history of migraine headaches.  More recent clinical records from the Evans Army Community Hospital show that the current problem list contains a notation of migraine headaches.  

Given the basis for the prior denial of the Veteran's claim, and presuming the credibility of the evidence discussed above, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claims of service connection for head trauma and migraine headaches.  Although the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, the Board finds that it is not sufficient to allow the grant of the benefits sought.  Shade, 24 Vet. App. at 124.  Additional development is therefore necessary before the Board may proceed to a decision on the merits.

Whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for chronic bladder and vaginal infections

A review of the record indicates that in a February 1993 rating decision, the RO denied service connection for a bladder infection.  In its decision, the RO noted that although the STRs documented a urinary tract infection in February 1978, an IVP and cystogram had been normal and the remaining STRs were negative for notations of bladder infections.  At her June 1985 military separation medical examination, the Veteran reported a history of frequent bladder infections, but indicated that she had had none in the past two years.  The RO further noted that at an August 1992 VA medical examination, the examiner noted that a urinalysis had revealed no abnormalities.  

Also in the February 1993 rating decision, the RO noted that although the STRs documented multiple episodes of treatment for vaginitis, at an August 1992 VA medical examination, the examiner described the Veteran as being currently asymptomatic.  

Based on this evidence, the RO concluded that the in-service bladder and vaginal infections were acute and transient conditions and had resolved without current disability; thus, service connection was not warranted for either condition.  

Although the Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither she nor her representative has contended otherwise.  Thus, the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen her claims of service connection for bladder and vaginal infections based on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The additional evidence received since the last final rating decision in February 1993 denying service connection for bladder and vaginal infections includes the Veteran's statements and hearing testimony that she has continued to suffer from chronic urinary tract and vaginal infections since service.  The additional evidence also includes post-service clinical records which contain notations of urinary tract and vaginal infections.  

Given the basis for the prior denial of the claim, and presuming the credibility of the evidence discussed above, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bladder and vaginal infections, i.e. evidence of a current disability which has persisted since service, and raises a reasonable possibility of substantiating the claims.  Again, although the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought and for reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits of these claims.

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for mandibular malocclusion, status post surgery

The STRs show that at her October 1976 military enlistment medical examination, she was noted to have a malocclusion.  The Board observes that under these circumstances, the presumption of sound condition at service entrance does not attach.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In-service treatment records show that in April 1981, the Veteran was hospitalized for surgical correction of her mandibular malocclusion.  At that time, the condition was noted to be the result of abnormal growth patterns of the mandibular jaw.  There was no indication of a superimposed injury.  The symptoms included a protruding lower jaw, discomfort when eating, and popping in the jaw.  The Veteran tolerated the procedure well and there were no postoperative complications.  At her June 1985 military discharge medical examination, a history of surgery to correct a protruding lower jaw was noted, but no pertinent complaints or abnormalities were identified.

In July 1992, the Veteran submitted an application for VA compensation benefits, seeking service connection for numerous disabilities, including mandibular malocclusion, status post surgery.  She was afforded a VA medical examination in August 1992 at which she reported a history of surgery to correct an improper bite.  She indicated that her jaw occasionally clicked with mastication.  The diagnosis was status post surgery to correct malocclusion.  

Based on this evidence, in a February 1993 rating decision, the RO denied service connection for mandibular malocclusion, status post surgery, finding that the condition was a congenital defect not subject to service connection and that the in-service surgery was ameliorative in nature, prohibiting service connection for the usual effects of that surgery.  

Although the Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter, she did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither she nor her representative has contended otherwise.  Thus, the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen her claim of service connection for mandibular malocclusion, status post surgery.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in February 1993.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received includes the Veteran's February 2014 hearing testimony to the effect that although she underwent ameliorative surgery in service to correct a preexisting malocclusion, she should nonetheless be awarded service connection at a zero percent rating "for any future problems that may happen based on the surgery itself," such as TMJ syndrome or other problem with her jaw.  

The Veteran is advised, however, that the law limits entitlement to compensation to cases where an underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Thus, there is no legal basis upon which to award service connection based on anticipation of a future problem and the arguments therefore provide no basis for reopening the claim.  

The additional evidence also includes the Veteran's statements and hearing testimony that she is experiencing symptoms which she believes were caused by the in-service surgery, including occasional crunching of her jaw.

The Board finds that the statements and testimony in this regard are cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, as symptoms of jaw popping and clicking were noted both in service at at the time of the August 1992 VA examination.  Thus, the Board concludes that this evidence is not new and material.  38 C.F.R. § 3.156 (2013); cf. Cox v. Brown, 5 Vet. App. 95 (1993) (holding that records showing treatment years after service which do not link the post-service disorder to service are not considered new and material evidence).

Finally, the additional evidence received also includes clinical records, most of which contain no indication of any reference to a mandibular malocclusion or any post-surgical residuals.  One of these clinical records does show that in July 2009, after filing her claim for VA compensation, the Veteran sought treatment and claimed that a dentist told her that she had TMJ.  She also complained that she had a lump in her left jaw.  Finally, she indicated that she needed "paperwork for disability."  Following examination, the diagnosis was cyst, left jaw.  The examiner made no comment as to the etiology of the condition.  

The Board finds that although this additional clinical evidence was not of record at the time of the February 1993 rating decision, it is not new and material as it does not relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (2013).  In that regard, none of the additional clinical evidence contains any indication that the appellant currently has any disability as a result of an in-service aggravation of her preexisting mandibular malocclusion.  

For these reasons, the Board finds that the additional evidence received since the final February 1993 rating decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for mandibular malocclusion, status post surgery, is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a skin disability, claimed as skin tags

The Veteran's STRs show that in December 1979, she was noted to have skin tags in the vaginal area.  In May 1980, she again was noted to have a few possible skin tags.  STRs also note complaints of a skin rash.  Diagnoses included eczema, contact dermatitis, allergic rash, and follicular rash.  

In July 1992, following her separation from service, the Veteran submitted an application for VA compensation benefits, seeking service connection for numerous disabilities, including skin tags.  She was afforded a VA medical examination in connection with her claim in August 1992.  At the examination, however, the Veteran indicated that she was not aware that she had any residual skin tags.  After examination, the examiner determined that there was insufficient evidence to warrant a diagnosis of any acute or chronic skin disorder.  

Based on this evidence, in a February 1993 rating decision, the RO denied service connection for skin tags, finding that the in-service skin tags were acute and transient, resolving without current disability; thus, service connection was not warranted.  

In April 1993, the Veteran submitted an NOD with the RO's determination, claiming that she had been exposed to tear gas in service and had developed skin burns as a result.  She claimed that her skin was now more sensitive.  The RO issued an SOC in June 1993, noting that the STRs were negative for notations of exposure to tear gas or of treatment for skin burns, including due to chemical exposure.  The RO again determined that service connection was not warranted for a skin disability, including skin tags, as the August 1992 VA examination had shown no evidence of any chronic skin disability.  

A review of the record shows that the Veteran did not thereafter perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision.  Neither she nor her representative has contended otherwise.  Thus, the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The Veteran now seeks to reopen her claim of service connection for a skin disability, claimed as skin tags.  The additional evidence received since the last final rating decision in February 1993 denying service connection for skin tags includes the Veteran's statements and hearing testimony that she has developed additional skin tags after service.  She testified that she receives treatment from a dermatologist who freezes them off.  Also received was post-service clinical records showing notations of actinic keratosis, benign skin neoplasms of the trunk region, and photodermatitis.  In December 2007, the Veteran was treated for a hemangioma of the shoulder.  

Given the basis for the prior denial of the claim, noting the competency of the Veteran's statements to the effect that she has had post-service skin tags, and presuming the credibility of her statements, the Board finds that the additional evidence received since the final February 1993 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a skin disability, claimed as skin tags.  Again, although the newly received evidence is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought and for reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits of this claim.

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bronchitis

A review of the record indicates that in a February 1993 rating decision, the RO denied service connection for bronchitis, noting that although the STRs showed she had been treated for bronchitis in January 1980, the remaining service treatment records were negative and at an August 1992 VA medical examination, the examiner concluded that there was insufficient evidence to render a diagnosis of any acute or chronic disorder.  The RO therefore concluded that the in-service bronchitis was acute and transitory, resolving without residual disability.  Thus, absent evidence of a current disability, service connection was not warranted.  

The Veteran was duly notified of the RO's decision and her appellate rights in a March 1993 letter.  She submitted an NOD with the determination, claiming that she had developed respiratory problems in service as a result of repeated exposure to tear gas.  An SOC was issued in June 1993, noting that the service records were wholly silent for any indication of exposure to tear gas.  The Veteran, however, failed to perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the February 1993 rating decision.  Neither the Veteran nor her representative has contended otherwise.  Thus, the RO's February 1993 rating decision is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this appeal, the Veteran now seeks to reopen her claim of service connection for bronchitis based on the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The additional evidence received since the last final rating decision in February 1993 denying service connection for bronchitis includes the Veteran's statements and hearing testimony to the effect that she has continued to suffer from bouts of bronchitis since service separation.  She claims that one of her physicians, Dr. ES, has suggested that there is a link between her current respiratory disabilities and her service.  The additional evidence also includes post-service clinical records which contain episodic notations of bronchitis, as well as a cough and trouble breathing, although chest X-rays and pulmonary function tests have been normal.  

Given the basis for the prior denial of the claim, and presuming the credibility of the evidence discussed above, the Board finds that this additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bronchitis, i.e. evidence of a possible link between a current disability and service, and raises a reasonable possibility of substantiating the claim.  Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  Shade, 24 Vet. App. at 124 (2010).  Additional development is necessary before the Board may proceed to a decision on the merits.

Entitlement to service connection for a bilateral knee disability and heart murmur

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

At the February 2014 hearing and in a February 2014 written statement, the Veteran indicated that she wished to withdraw her appeal with respect to the issues of entitlement to service connection for a bilateral knee disability and a heart murmur.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.


ORDER

New and material evidence having been received, the application to reopen the claims of service connection for sinusitis with hay fever, head trauma, migraine headaches, bladder infections, vaginal infections, skin tags, and bronchitis is granted.  

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for mandibular malocclusion, status post surgery, is denied.  

The appeal as to the issue of entitlement to service connection for a bilateral knee disability is dismissed.  

The appeal as to the issue of entitlement to service connection for a heart murmur is dismissed.



REMAND

The Board notes that there appear to be additional post-service clinical records relevant to the claims on appeal which have not yet been obtained.  

First, remand is required to obtain federal records.  See 38 C.F.R. § 3.159(c).  In that regard, at her February 2014 Board hearing, the Veteran testified that she has had continuous problems with many of her claimed disabilities since her separation from service.  She stated that immediately following her separation from service, she received medical treatment as a dependent at an Army Hospital in Colorado.  She claimed, for example, that migraines were diagnosed there in 1987.  

Additionally, in August 2010, the Veteran completed a VA Form 21-4142 for Evans Army Community Hospital at Fort Carson, Colorado, for clinical records corresponding to the period from August 1987 to the present.  The Veteran noted that her records may be filed under her sponsor's social security number.  In response to a request from the RO, Evans Army Community Hospital responded by providing treatment records pertaining to the Veteran for the period from October 1998 to the present.  There is no indication why earlier records were not provided.  

Remand is also required to obtain private records.  See 38 C.F.R. § 3.159(c).  Also at her February 2014 Board hearing, the Veteran reported current treatment for many of her claimed disabilities, including multiple conditions which she believed were related to her in-service head injury.  These symptoms included dizziness, vertigo, balance problems, memory loss, and migraine headaches.  She claimed that she was in the process of undergoing testing by various specialists, including a neurologist and "an ear vertigo specialist," in order to identify the nature and etiology of her various complaints.  The record on appeal does not appear to contain records of this reported treatment.  

Similarly, the Veteran testified that she remained under treatment for other claimed disabilities, including sinusitis, hay fever, urinary tract infections, and vaginal infections.  She indicated that she has received medical treatment for these conditions at various locations, including Fort Carson and "Expresscare Plus."  The most recent records from those facilities are dated in October 2010 and October 2009, respectively.  The Board also notes that the Veteran recalls receiving medical care at a medical facility "on Academy," although she could not recall the name of the provider.  

The Board also notes that at her February 2014 hearing, the Veteran claimed that she had been under the treatment of private physicians who had advised that she had bursitis and injury to her sacroiliac joints.  The Veteran is advised that the record on appeal currently contains no medical evidence linking any current hip disability to her active service or any incident therein, including any claimed sacroiliac joint injury.  The Veteran is therefore advised that it would be to her benefit to submit a statement from her physicians memorializing an opinion linking her current bilateral hip disability to service.  38 C.F.R. § 3.103 (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked). 

Also at her February 2014 Board hearing, the Veteran's indicated that her private physician, Dr. ES, had advised that the Veteran's current respiratory disabilities, including sinusitis, hay fever, and bronchitis, are related to in-service exposure to tear gas and other unspecified chemicals.  Although records from Dr. ES record her claimed history of exposure to tear gas in service, they contain no indication that any current respiratory condition is related to her active service or any incident therein.  Indeed, records from Dr. ES show that the Veteran was diagnosed as having a chronic cough and noted to have some sinus drainage, but these records do not contain diagnoses of sinusitis, hay fever, or bronchitis.  Thus, the appellant is advised that it would be to her benefit to submit a statement from Dr. ES memorializing her purported opinion that the Veteran currently has sinusitis, hay fever, and bronchitis which are related to service.  38 C.F.R. § 3.103 (2013); Bryant, 23 Vet. App. 488. 

Finally, at her February 2014 Board hearing, the Veteran claimed that she had had continuous right and left ankle problems since service separation.  She claimed that she had received earlier post-service treatment from physicians who advised her to use ice and braces, but had not sought medical care recently as she had been advised to self-treat using these methods.  The Veteran is advised that but for 2008 clinical records documenting treatment for right and left ankle complaints following a fall, the record on appeal contains no indication of post-service treatment for ankle symptoms, nor of any post-service right or left ankle disability.  She is therefore advised to submit or specifically identify records of such treatment.  

Finally, remand is required to obtain VA examinations.  VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  An examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disability; and (B) establishes that he suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the evidence of record, the Board finds that VA medical examinations are necessary with respect to the claims of service connection for bilateral hip disabilities, sinusitis with hay fever, residuals of head trauma, migraine headaches, chronic bladder and vaginal infections, and a skin disability.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to ensure that the record on appeal contains all available clinical records from the Evans Army Community Hospital at Fort Carson, Colorado, for the period from August 1987 to the present.  Continue efforts to locate all such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event such records cannot be obtained, include a written statement to that effect in the record and ensure compliance with the provisions of 38 C.F.R. § 3.159(e) by providing appropriate notice.

2.  After obtaining the necessary information and authorization from the Veteran, undertake the necessary efforts to obtain all available clinical records from the Expresscare Plus for the period from October 2009 to the present.   

3.  Contact the Veteran and ask her to provide the necessary information and authorization to allow VA to request the additional sources of her medical care identified at her February 2014 Board hearing, including (1) the neurologist and "ear vertigo specialist" purportedly treating her for claimed residuals of a head trauma; (2) the medical facility "on Academy;" and (3) any other additional facility not previously mentioned where she has received treatment since service separation for her claimed disabilities.  

4.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current bilateral hip disability.  The claims folder and access to any additional records in the Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any right and/or left hip disability identified on examination is causally related to the active service or any incident therein, including running on concrete in combat boots.  

The examiner is advised that a complete explanation must be provided for all opinions rendered.  In providing the opinion, the examiner should reference the pertinent evidence of record, including a July 1979 STR noting a complaint of bilateral hip pain in the iliac region; the June 1985 military separation medical examination report which is negative for complaints or findings of a bilateral hip disability; and an August 2010 post-service clinical records noting complaints of bilateral hip pain since a motor vehicle accident one year prior.  

5.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current sinusitis or hay fever.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any sinusitis or hay fever identified on examination is causally related to the active service or any incident therein.  

The examiner is advised that a complete explanation must be provided for all opinions rendered.  In providing the requested opinion, the examiner should reference the pertinent evidence of record, including STRs documenting an episode of sinusitis in October 1980 and possible hay fever in June 1981; the June 1985 military separation medical examination at which she reported a history of sinusitis with hay fever; and post-service clinical records containing recent notations of allergic rhinitis, hay fever, and sinusitis.  

6.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current residuals of head trauma and/or migraine headaches.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any migraine headache disability identified on examination is causally related to the active service or any incident therein, including her reported 1977 head injury?  

Is it is at least as likely as not that the Veteran currently exhibits any other residual of the reported 1977 in-service head injury, to include dizziness, vertigo, memory problems, or balance problems.  

The examiner is advised that a complete explanation must be provided for all opinions rendered.  In providing the requested opinion, the examiner should reference the pertinent evidence of record, including an October 1977 X-ray of the skull, and the June 1985 military separation medical examination at which she endorsed a history of a head injury, claiming that she had been thrown from a horse in 1977.  

7.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current disability manifested by chronic bladder infections and chronic vaginal infections.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any current disability manifested by chronic bladder infections and chronic vaginal infections identified on examination is causally related to the active service or any incident therein, including in-service episodes of treatment for urinary tract and vaginal infections.  

The examiner is advised that a complete explanation must be provided for all opinions rendered.  In providing the requested opinion, the examiner should reference the pertinent evidence of record, including the STRs documenting treatment for a urinary tract infection in February 1978 and multiple episodes of treatment for vaginitis, as well as post-service clinical records documenting treatment for urinary tract and vaginal infections.  

8.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current skin disability, including skin tags.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any current skin pathology identified on examination, to include skin tags, is causally related to the active service or any incident therein.

The examiner is advised that a complete explanation must be provided for all opinions.  In providing the requested opinion, the examiner should reference the pertinent evidence of record, including the STRs noting skin tags in December 1979 and May 1980.  

9.  After the records above are secured and associated with the record, afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of any current respiratory disability, including chronic bronchitis.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.  

After examination and review of the record, the examiner should provide an opinion as to the following:  Is it is at least as likely as not that any current respiratory disability identified on examination, to include chronic bronchitis, is causally related to the active service or any incident therein?

The examiner is advised that a complete explanation must be provided for all opinions rendered.  In providing the requested opinion, the examiner must reference the pertinent evidence of record, including the STRs noting bronchitis in January 1980.  

10.  After conducting any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and an appropriate opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


